Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments


Applicant's arguments filed 30 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 'scalpel can be present when a CT scan is being performed') are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is not the intention of the Examiner to invoke Official Notice regarding medical procedures or surgery, as these technologies are not instantly claimed.
The Examiner notes that Applicant’s representative has provided an overview of 4D CT Scans, which is alleged to be similar to the method(s) disclosed by WEST. The Examiner notes that there is no recitation of concurrency or ‘real time’ in the instant claim(s).
Applicant’s representative argues that WEST “… is used to model a repeated process such as breathing unique to the patient and not … random movements …” The Examiner asserts that while breathing may be somewhat more predicable than skeletal locomotion, the Examiner notes that a patient may exhibit shallow breathing, slow/rapid breathing, collapsed lungs, prolonged pauses in respiration, etc. While Applicant’s representative asserts that “a human being’s arms and legs do not typically move in a controlled manner”, the Examiner asserts that the human being’s joints and muscles do limit the range of motion and yield predictable/controlled results such as bending and flexing, ultimately leading to gross motor activities such as walking, running, grasping, leaping, etc.
Claim Interpretation






The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 'acquirer', 'virtual-space information generator', 'storer', 'detector', and 'estimator' in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The Examiner is relying on the instant specification to define the scope of the claim limitation ‘virtual volume elements’ according to ¶ [0012] (“… the controller 11 performs a process including acquiring information regarding a position and exterior appearance of a target object in a real space by the imaging unit 14, and placing multiple virtual volume elements in a 7SC17010virtual space at positions corresponding to at least the exterior appearance of the target object in the real space, to generate virtual space information on a virtual space representing the target object with a cluster of the virtual volume elements. This process is performed through … representing a target object by placing multiple virtual volume elements, known as voxels, or representing a target object by placing a point group, such as a point cloud (or point group data, which is hereinafter simply referred to as "point group") at a position corresponding to the surface of the target object.”) and additionally according to ¶ [0047] (“For such a point group, the controller 11 performs estimation with reference to the virtual volume elements (points or voxels) …”).
Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (“Acceleration of Dynamic Spatial Augmented Reality System with a Depth Camera”, published 2015, ‘KOIZUMI’) in view of West et al. (U.S. PG-PUB 2008/0144908, 'WEST').
Regarding claim 1, KOIZUMI discloses an information processor comprising: 

    PNG
    media_image1.png
    539
    698
    media_image1.png
    Greyscale
                 
    PNG
    media_image2.png
    388
    499
    media_image2.png
    Greyscale

an acquirer that acquires information (KOIZUMI; §. III, p. 50; “… we propose an acceleration method of the dynamic SAR system with a depth camera [‘an acquirer’]. The main idea of this method is reduction of 3D point data obtained [‘acquires information’] with the depth camera as a point cloud.”) regarding a position and exterior appearance of a target object in a real space (KOIZUMI; §. III. A., p. 51, right column, 2nd paragraph; “The on-line phase tracks the target object by the point cloud data, feature points, feature quantities and contents which are prepared by the off-line phase. … the initial position of a tracking object is detected by the feature points [‘exterior appearance’] and feature quantities. After that, tracks the target object from this initial position by the on-line loop [shown] in Fig. 2. The on-line loop tracks the target by the scene point cloud … updated at each frame. At this loop, we apply another reduction … for the scene point cloud.”); 
a virtual-space information generator that places multiple virtual volume elements in a virtual space at positions corresponding to at least along the exterior appearance of the target object in the real space determined by the acquirer and generates virtual space information representing the target object as a cluster of the virtual volume elements (KOIZUMI; §. III. A., p. 51, left/right columns; “The off-line phase prepares required data for the dynamic SAR system. … this phase makes a 3D model of a tracking object. The model point cloud [‘cluster of the virtual volume elements’] which is the 3D model’s vertex data of the tracking object and the image contents which are projected on the target are generated from the 3D model. … feature points and feature quantities of the 3D model are made on the basis of the model point cloud.”); 
a storer that stores the generated virtual space information (KOIZUMI; §. IV, p. 52, right column; “Our PC’s spec is CPU: Intel Core i7- 4770K 3.5GHz and RAM: 8GB.” [The Examiner asserts that ‘RAM’, or random access memory, is analogous to a ‘storer’ for ‘virtual space information.’]); 
a detector that refers to the stored information and detects time variation information of the virtual space information acquired from the acquirer (KOIZUMI; §. III, p. 50) representing shift of at least a portion of the virtual volume elements (KOIZUMI; §. II, p. 50, right column, 3rd paragraph, lines 1-6; “… a dynamic SAR system … combines a particle filter with the ICP algorithm. The particle filter is an estimation method which is based on past movement. It closes distance between the templates point cloud and the scene point cloud for robust tracking.” §. III. B., p. 51, right column; “The ICP algorithm of our tracking method obtains the target’s position and orientation by calculating the translation and rotation for matching the model point cloud [‘representing shift of … the virtual volume elements’] and the scene point cloud. … 3D points for the correct matching are the part of which shape is … changed in comparison with … neighboring parts.”); and 

    PNG
    media_image3.png
    466
    506
    media_image3.png
    Greyscale
                                   
    PNG
    media_image4.png
    319
    124
    media_image4.png
    Greyscale




KOIZUMI does not explicitly disclose:
an estimator that performs estimation of future positions of the virtual volume elements a predetermined time duration in the future solely based on the detected time variation information acquired from the acquirer, which WEST discloses (WEST; ¶ 0052; “FIG. 8 illustrates a graph 200 … of a polynomial approximation 202 of the target positions over time. Once the polynomial approximation 202 is generated, a new data point may be defined and used to predict the next location [‘estimation of future positions’] of the selected voxel 132 [‘virtual volume elements’] at a location that is consistent with the polynomial approximation 202. … the polynomial approximation 202 may include a predicted approximation 204 that extends beyond the last identified data point. … the locations of future identified data points may be anticipated using the polynomial approximation 202 based on the assumption that each voxel 132 moves in a continuous path among several identified data points [‘detected time variation information’].”), nor does KOIZUMI disclose:
the virtual-space information generator generating and outputting virtual space information after theUS_142501983v1_100809-008673SC17010 US predetermined time duration based on a result of the estimation of future positions.
WEST discloses the virtual-space information generator generating (WEST; ¶ 0053; “FIG. 9 illustrates … a prediction method 210 for predicting a location of a new data point based on the polynomial approximation 202 of the identified data points. … the treatment delivery system references 212 a 4D CT scan 100. For each CT image … of the 4D CT scan 100, the treatment delivery system identifies 214 a data point associated with a selected voxel 132. The treatment delivery system then generates 216 a polynomial approximation 202 of the identified data points. Using the polynomial approximation 202, the treatment delivery system generates a new data point corresponding to a location which is consistent with the prediction approximation 204 of the polynomial approximation 202.”) and displaying virtual space information (WEST; ¶ 0041; “FIG. 2 illustrates … a graphical output of a treatment planning system displaying a slice of a CT image 120. … the CT image 120 may be used to delineate a target 122 (e.g., pathological anatomy such as a tumor, lesion, vascular malformation, etc.) and a critical region 124. The target 122 is targeted for treatment, and the critical region 124 may be identified to limit the amount of radiation applied to the critical region 124. … the target 122 and critical region 124 include multiple volume elements, or voxels, 132. A volume element, or voxel, is a volume of space within a volume of interest (VOI) such as a target 122.”) after theUS_142501983v1_100809-008673SC17010 US predetermined time duration using only the estimation of future positions (WEST; ¶ 0052-53).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processor of KOIZUMI with the estimator that performs estimation of future positions of the virtual volume elements a predetermined time duration in the future based on the detected time variation information and the virtual-space information generator generating and outputting virtual space information after theUS_142501983v1_100809-008673SC17010 US predetermined time duration based on a result of the estimation of future positions of WEST. The motivation for this modification could have been for approximating a path of movement of a target. The method includes referencing a temporal sequence of images, identifying a plurality of data points associated with a selected volume element of the volume of interest, and calculating an estimated location of the selected volume element based on favoring continuous spatial motion of the selected volume element over time. Using the concept of temporal continuity, in contrast to spatial continuity, avoids sudden discontinuities from one location to a non-adjacent location.
Independent claims 7-8 recite similar limitations and exhibit similar scope when compared to independent claim 1; therefore, the same motivation(s) to combine references will be maintained.
Regarding claim 7, KOIZUMI-WEST discloses a control method (KOIZUMI; see Abstract) of an information processor that uses a computer (KOIZUMI; p. 52, §. IV; “We evaluate the processing accuracy and speeds of the object tracking, and experiment to project the tracking objects at real space. Our PC’s spec is CPU: Intel Core i7- 4770K 3.5GHz and RAM: 8GB.”) … ([The remaining limitations are similar to those recited in independent claim 1.]).
Regarding claim 8, KOIZUMI-WEST discloses a non-transitory computer readable medium having stored thereon a program for a computer, the program comprising: … (WEST; ¶ 0082; “Certain embodiments may be implemented as a computer program product that may include instructions stored on a machine-readable medium. These instructions may be used to program a … processor to perform the described operations. A machine-readable medium includes any mechanism for storing or transmitting information in a form (e.g., software, processing application) readable by a machine (e.g., a computer).”) … ([The remaining limitations are similar to those recited in independent claim 1.]).
Regarding claim 4, KOIZUMI-WEST discloses the information processor according to claim 1, wherein the predetermined time duration is the duration of time until a subsequent predetermined drawing timing (KOIZUMI; FIG. 2; §. III, p. 51, right column, 2nd paragraph, lines 7-8; “The on-line loop tracks the target by the scene point cloud which is updated at each frame.” [The Examiner asserts that it would have been obvious to a person having ordinary skill in the art that a camera can be operated to capture images at a regular frequency, which is known as a frame rate. The Examiner is interpreting the ‘predetermined time duration’ to be this frame rate.]).
Regarding claim 5, KOIZUMI-WEST discloses the information processor according to claim 1, wherein the information processor refers to the virtual spaceUS_142501983v1_100809-008675SC17010 US information stored in the past, detects time variation information on a time variation in the virtual space information representing shift of at least a portion of the virtual volume elements in the past (KOIZUMI; §. II, p. 50, right col., 3rd para, lines 1-6; §. III. B., p. 51, right column; “The ICP algorithm of our tracking method obtains the target’s position and orientation by calculating the translation and rotation for matching the model point cloud  and the scene point cloud. … 3D points for the correct matching are the part of which shape is … changed in comparison with … neighboring parts.”), performs estimation of positions of the virtual volume elements at a predetermined timing in the past based on the detected time variation information (WEST; FIG. 8; ¶ 0052), and generates and outputs virtual space information on the virtual space after a predetermined time duration based on the result of estimation (WEST; FIGS. 2, 8-9; ¶ 0041, 52-53).
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KOIZUMI in view of WEST as applied to claim 1 above, and further in view of Gordon et al. (US PG-PUB 2007/0200854, 'GORDON').
Regarding claim 2, KOIZUMI-WEST discloses the information processor according to claim 1; however, the combination of references do not explicitly disclose that 
when shift or change in orientation of the target object is to be estimated based on a preliminarily established bone model, the detector identifies the virtual volume elements that shift together with bones included in the bone model, which GORDON discloses (GORDON; ¶ 0026; “The body modeling module also builds a constraint space for valid relationships between body points. The body modeling module 110 can normalize incoming poses of the same actor from different day's beats, before adding the new and unique poses. … "body data" and "body points" both refer to "point clouds" [‘virtual volume elements’] associated with an actor's body. … "body" data include data representing almost any figure … having … components, moving or stationary.”) and detects, as time variation information on a time variation in the virtual space information, time variation information regarding positions and orientations of the respective bones of the bone model, or that
the estimator estimates information regarding positions and orientations of the respective bones after a predetermined time duration based on the detected time variation information regarding positions and orientations of the respective bones, and, based on the estimated positions of the respective bones, estimates destination positions of the virtual volume elements identified as virtual volume elements that shift together with the respective bones, which GORDON also discloses (GORDON; FIG. 2; ¶ 0034; “The kinematic skeleton module 230 receives frames comprising the beat, including keyframes and gap frames, from the stretch check module 220. The kinematic skeleton module 230 uses various parameters … including a modeled skeleton [‘preliminarily established bone model’], velocity prediction, knowledge of valid joint angles, and constraint spaces in the actor's body model to label the body points of the beat frames. … the kinematic skeleton module 230 interpolates the motion of the skeleton between the keyframes to aid in estimating its position and velocity in the intervening gap frames. The body points can then be labeled according to their spatial and kinematic relationships to the skeleton.” ¶ 0035; “The kinematic skeleton module 230 outputs labeled body volume data including keyframes having … verified body points, and intervening gap frames having body points newly labeled (at the kinematic skeleton module 230) but not yet verified (at the stretch check module 220). These output frames are passed back to the stretch check module 220. At the stretch check module 220, all the frames are analyzed, and body points are either verified or de-labeled. The resulting frames, now with verified, labeled body points, are then passed to the kinematic skeleton module 230.” FIG. 6; ¶ 0057; “… a skeleton …, valid joint angles, and a constraint space are obtained from a body model template, at 630. Positions and velocities for the skeleton in the intervening gap frames are interpolated using the keyframe pair, at 640. In each intervening gap frame, body points for the selected body are fitted to the interpolated skeleton using position, velocity, valid joint angles, and the constraint space, at 650.”
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processor according to claim 1 of KOIZUMI-WEST with the various limitations of GORDON. The motivation for this modification could have been to implement a motion capture ("MOCAP") system, which is used to capture the movement of a real object and map it onto a computer-generated object. Such a system is often used in the production of motion pictures and video games for creating a digital representation of a person for use as source data to generate a computer graphics ("CG") animation. In a typical system, digital cameras record the movement of the actor from different angles. The system then analyzes the images to determine the locations and orientations (e.g., as spatial coordinates) of the limbs of the actor in each frame. By tracking the locations of the limbs, the system generates a spatial representation of the limbs over time and builds a digital representation of the actor in motion. The motion is then applied to a digital model, which may then be textured and rendered to produce a complete CG representation of the actor and/or performance. This technique is used by special effects companies to produce realistic animations in movies.
Regarding claim 3, KOIZUMI-WEST-GORDON discloses the information processor according to claim 2, wherein 
the information processor is connected with and accessible to a database (GORDON; ¶ 0022, 0025; “… the labeling system 100 queries and updates a motion capture database …”) storing the time variation information regarding positions and orientations of the respective bones in correlation with information on actual destination positions of the bones measured in the past after the time variation information is acquired (GORDON; FIG. 2; ¶ 0034-35; FIG. 6; ¶ 0057), and 
the estimator estimates, based on the information stored in the database, future positions and future orientations of the respective bones after a predetermined time duration, based on the detected time variation information regarding positions and orientations of the respective bones (GORDON; FIG. 10; ¶ 0072; “The labeled body points are verified using stretch analysis, at 1030. Rigidity of body points with each other is determined, with body points being sorted into rigid groups. Further body point labeling is performed using a kinematic skeleton analysis, at 1040. … skeletons are fit to labeled body points and an interpolation is performed to estimate skeleton position and velocity between frames having labeled body points. Unlabeled body points are fit to interpolated skeletons and labeled. … Skeletons are estimated for the remaining frames in the beat, and hypotheses are developed [for] the best fits of the unlabeled body points to the estimated skeletons. Body points are labeled in each frame according to … hypotheses.”).
Regarding claim 6, KOIZUMI-WEST discloses the information processor according to claim 1; however, KOIZUMI-WEST do not explicitly disclose that the estimator further estimates future orientations or future shapes of the respective virtual volume elements after a predetermined time duration using a preliminarily established physical simulation engine, which GORDON discloses (GORDON; ¶ 0043; “Once an actor has been identified in the scene, body model templates for that actor [‘orientations or shapes’] are received by the model fitting module 310 [‘physical simulation engine’]. … a body model template includes constraint spaces describing valid relationships between the markers that drive a bone and the offsets, distances, and stretches of the markers in relation to that bone when the body is in different poses (e.g., at different joint angles). The model fitting module 310 runs through each frame of the volume data and fits the body points of the actor to the templates until a best match is found. In another implementation, a skeleton for the actor is included in the body model templates and applied to the body points until a best fit is obtained. When a best fit is obtained for the body points in a particular frame, the frame is tagged and the body points are labeled. If a best fit is not obtained, then the model fitting module 310 proceeds to the next frame.”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processor according to claim 1 of KOIZUMI-WEST with the disclosure that the estimator further estimates orientations or shapes of the respective virtual volume elements after a predetermined time duration using a preliminarily established physical simulation engine of GORDON. The motivation for this modification could have been to use the known structure of the human skeletal form as a preconceived model for the future estimation of the motion of the point cloud representing a captured human actor in a scene.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KOIZUMI in view of WEST as applied to claim 1 above, and further in view of Burton et al. (US PG-PUB 2010/0295771 A1, 'BURTON').

    PNG
    media_image5.png
    668
    478
    media_image5.png
    Greyscale
                                  
    PNG
    media_image6.png
    778
    345
    media_image6.png
    Greyscale

Regarding claim 9, KOIZUMI-WEST discloses the information processor according to claim 1; however, US_149380281vl4KOIZUMI-WEST do not explicitly disclose that the time variation information for each bone is calculated as an average of a movement of N points arranged along the length of each bone, with N ≥ 2, which BURTON discloses (BURTON; ¶ 0016; “… movement of a user [is] detected by a capture device [which] captures images or frames of … the user's body parts at different times. … the captured frames … include the user's wrist movement. Based on the captured frames, velocities of a body part [‘bone’] [are] determined or … estimated over … time. A blend velocity for the body part [is] determined based on the previous velocities determined for the body part [‘time variation information for each bone’]. … the blend velocity [is] an average of the velocities of the body part over a period of time. A displayed avatar's body part may then be moved in accordance with the blend velocity. … the avatar's body part may be moved at the blend velocity in the same direction as a recent captured frame of the user's body part. … blend velocities may be determined for multiple body parts of the user, and the avatar moved in accordance with the blend velocities over a series of frames.” FIG. 5; ¶ 0061; “FIG. 5 depicts a model of a human user 510 [which is] used … to determine user movements … The model may be comprised of joints 512 [‘N points …, with N ≥ 2’] and bones 514 [The Examiner notes that each ‘bone 514’ depicted in FIG. 5 is bracketed on each side by two joints, which are analogous to the at least two points per bone as instantly claimed.]. Tracking movement of these joints and bones over time may allow the system 10 to determine the velocities of the joints and bones [‘time variation information for each bone’]. These velocities may be used to control the movement of an avatar in the system 10 …” FIG. 6; ¶ 0064; “… the velocities of … body parts of the user [are] detected over … time, the velocities of each body part [are] blended to determine a blend velocity based on the mean of the detected velocities over time, and the avatar [is] displayed having movement … with the blended velocities.” FIG. 6; ¶ 0066; “At step 604, the system 10 may determine a blend velocity for each of the body parts based on the velocities determined at step 602. The blend velocity of a body part may be an average of the velocities of the body part over a period of time or over a number of previously-captured frames. … the blend velocity of a currently displayed movement of a wrist of an avatar may be an average of the velocities of a wrist of the user's model over a number of previously-captured frames. Depending on use of thresholds, movement of the user's model may exactly mimic or nearly mimic the movement of the user, while the movement of the avatar's body parts is at blend velocities of the user model's joints and/or bones.”
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processor according to claim 1 of KOIZUMI-WEST with the disclosure that the time variation information for each bone is calculated as an average of a movement of N points arranged along the length of each bone of BURTON. The motivation for this modification could have been to apply averaging movement filters to adaptively suppress noise within model joint positions such that movement of a skeletal avatar appears smooth.
Conclusion




























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2011/0234589 A1) discloses that “an image such as a depth image of a scene may be captured by a device. A grid of voxels may then be generated based on the depth image such that the depth image may be down-sampled. A model may be adjusted based on a location or position of one or more extremities estimated or determined for a human target in the grid of voxels. The model may also be adjusted based on a default location or position of the model in a default pose such as a T-pose, a DaVinci pose, and/or a natural pose.”
Kim et al. (US 2013/0195330 A1) disclose “an apparatus and method for estimating the joint structure of a human body. The apparatus includes a multi-view image acquisition unit for receiving multi-view images acquired by capturing a human body. A human body foreground separation unit extracts a foreground region corresponding to the human body from the acquired multi-view images. A human body shape restoration unit restores voxels indicating geometric space occupation information of the human body using the foreground region corresponding to the human body, thus generating voxel-based three-dimensional (3D) shape information of the human body. A skeleton information extraction unit generates 3D skeleton information from the generated voxel-based 3D shape information of the human body. A skeletal structure estimation unit estimates positions of respective joints from a skeletal structure of the human body using both the generated 3D skeleton information and anthropometric information”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303)297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/             Examiner, Art Unit 2619                                                                                                                                                                                           /MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619